Exhibit 10.8
 
LICENSE AGREEMENT
 
This License Agreement (this “Agreement”) is entered into as of August 28, 2012
(the “Effective Date”), by and between PositiveID Corporation, a Florida
corporation (the “Licensee” or “PositiveID”), and VeriTeQ Acquisition
Corporation, a Delaware corporation (“VeriTeQ”) (PositiveID and VeriTeQ may
hereinafter be collectively referred to as the “Parties” or individually as the
“Party”).


A.           VeriTeQ owns Patent Rights (as defined below) to certain
implantable passive radio frequency microchip technology, as described in
Appendix A.


B.           Simultaneously herewith, VeriTeQ and PositiveID are entering into
an Asset Purchase Agreement, whereby VeriTeQ is purchasing all of the assets
subject to this Agreement.


C.           PositiveID, in conjunction with its development partner Receptors
LLC, has developed the GlucoChip™, a product designed to measure blood glucose
levels in vivo.  This product is based on the intellectual property (patents,
patents pending and other intellectual property) owned by VeriTeQ.


D.           PositiveID wishes to obtain from VeriTeQ an exclusive, perpetual,
transferable (with prior written consent of VeriTeQ, of which consent shall not
be unreasonably withheld), worldwide, and royalty free license to utilize the
Patent Rights for the purpose of designing, using, manufacturing, marketing and
selling the GlucoChip™, or any similar product in the field of blood glucose
measurement and/or diabetes management.


Now therefore, in consideration of the mutual covenants and agreements set forth
below, the parties agree as follows:


1.            Definitions


       As used in this Agreement, the following terms shall have the following
meanings:

 
 
1.1
“Field” means the field of methods and products related to the measurement of
blood glucose and communication through implantable radio frequency
identification (“RFID”) device.

 
 
1.2
“Licensed Method” means:  (i) any method that is claimed in the Patent Rights
(as herein defined below) and/or the use of which would constitute, but for the
grant of a license under the Patent Rights within the Field, an infringement of
any Valid Claim in the country in which such method is used or in the country in
which the resulting products are sold; and (ii) any method that includes or
results from VeriTeQ's technology included in Appendix A.

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.3
“Licensed Product” means: (i) any implantable RFID product or device that is
covered by any pending or issued claim within the Patent Rights and/or the use,
production or sale of which would constitute, but for the grant of a license
under the Patent Rights within the Field, an infringement of any Valid Claim (as
herein defined below) in the country in which such product is used, produced or
sold; (ii) any implantable RFID product or device that is produced according to
or through the use of a Licensed Method; (iii) any implantable RFID product or
device sold for use predominantly in the performance of a Licensed Method; and
(iv) any implantable RFID product or device that includes or results from
VeriTeQ’s technology included in Appendix A.

 
 
1.4
“Markets” means blood glucose measurement, health care, diabetes management, and
related fields for use in the Field.
 

 
 
1.5
“Patent Rights” means: (i) The patents and patent applications listed in
Appendix A and any patent that issues or grants from any patent application
listed in Appendix A; (ii) any patent or patent application that is a
divisional, continuation, national or regional patent or application, reissue,
renewal, reexamination, substitution or extension of the patents and
applications identified in (i); and (iii) any claim of a continuation-in-part
application or patent, directed to the subject matter specifically described in
the patents or patent applications identified in (i).

 
 
1.6
“Sublicense” means a grant of a license under the Patent Rights by Licensee to
any third party.



 
1.7
“Sublicensee” means any third party who is granted a license under the Patent
Rights by the Licensee.



 
1.8
“Territory” means Worldwide.

 
 

 
1.9
“Valid Claim” means: either (i) a claim of an issued and unexpired patent
included within the Patent Rights that has not been held permanently revoked,
unenforceable, or invalid by a decision of an agency or a court of competent
jurisdiction, that is unappealable or unappealed within the time allowed for
appeal, and which has not been admitted to be invalid or unenforceable through
surrender, disclaimer or otherwise; or (ii) a claim of a pending patent
application included within the Patent Rights that was filed with a good faith
belief in its patentability and that has not been abandoned or finally rejected
without the possibility of appeal or refiling.



2.             Grant of License


2.1           Grant of License. Subject to the terms and conditions of this
Agreement, VeriTeQ agrees to grant to PositiveID, and PositiveID agrees to
accept:


 
2

--------------------------------------------------------------------------------

 


(a) an exclusive, perpetual, transferable (with prior written consent of
VeriTeQ, of which consent shall not be unreasonably withheld), license under the
Patent Rights to design and construct, use, sell and offer to sell Licensed
Products for the Markets in the Field in the Territory; and


(b) the right to grant Sublicenses under the Patent Rights, subject to the terms
and conditions of Section 4 of this Agreement (Section 2.1(a) and (b) shall be
collectively, the “License”).


3.             Royalties


3.1           This License is royalty free for the entire life of the patents
and patents pending on Appendix A.


4.             Sublicenses


4.1           Licensee may grant Sublicenses under the License.


4.2           To the extent applicable, Sublicenses must include all of the
rights of and obligations due to VeriTeQ under this Agreement.


5.             Patent Prosecution and Infringement


5.1           Patent Prosecution. VeriTeQ shall control the preparation, filing,
prosecution and maintenance (including, without limitation, conducting or
participating in interferences or oppositions), of any and all VeriTeQ patents
related to the Licensed Product, all at VeriTeQ's expense.


5.2            Infringement of VeriTeQ Patents by Third Parties.
 
(a) PositiveID agrees to inform VeriTeQ promptly in writing of any suspected
infringement of the VeriTeQ patents or Patent Rights by a third party.
 
(b) VeriTeQ shall have the sole right and authority to institute suit against
any third party suspected of infringing any VeriTeQ patent or Patent Right.  If
VeriTeQ does not notify PositiveID of its intent to pursue legal action within
thirty (30) days after giving notice of any infringement of the VeriTeQ patents
or Patent Rights, PositiveID may institute suit; provided that VeriTeQ shall
have the right, in its sole discretion, to join any such suit as a plaintiff and
be represented by separate counsel of its own selection.  In any event, VeriTeQ
and PositiveID shall each bear their own fees and expenses related to such
litigation. In the event that the infringement is based on an application
related to the Field, any recovery or settlement will accrue solely to
PositiveID.  Any recovery or settlement related to an application other than in
the Field will accrue solely to VeriTeQ.  Any recovery or settlement, related to
multiple applications, in excess of litigation costs and reasonable attorney
fees shall be shared between VeriTeQ and PositiveID, based on their respective
investments to date in each of the applications/products.
 
 
3

--------------------------------------------------------------------------------

 
 
5.3           Infringement of Third Party Rights.  Each Party shall promptly
notify the other in writing of any allegation by a third party that the activity
of either of VeriTeQ or PositiveID pursuant to this Agreement infringes or may
infringe the intellectual property rights of such third party (“Third Party
Claim”).  Subject to the following sentence, VeriTeQ shall have the sole right
to control any defense of any such Third Party Claim by VeriTeQ’s activities at
its own expense and by counsel of its own choice. If any Third Party Claim
alleges that the manufacture, use or sale of a Licensed Product infringes such
third party’s patent rights, then PositiveID shall have the first right to
control any defense of any such claim at its expense and by counsel of its own
choice, and VeriTeQ shall have the right, at its own expense, to be represented
in any such action by counsel of their own choice; provided that if PositiveID
does not defend against any such Third Party Claim, then VeriTeQ may assume such
defense at its expense and using counsel of its own choice, in which case
VeriTeQ shall keep PositiveID fully informed with regard to the defense of such
Third Party Claim. VeriTeQ shall have the sole right to control any defense of
any such Third Party Claim by VeriTeQ’s activities at its own expense and by
counsel of its own choice. Neither VeriTeQ nor PositiveID shall have the right
to settle any patent infringement litigation under this Section 5.3 in a manner
that diminishes the rights or interests of the other Party without first
consulting the other Party.
 
5.4           Invalidity of Patent Rights. If a declaratory judgment action is
brought naming PositiveID as a defendant and alleging invalidity of any of the
Patent Rights, PositiveID may elect to take over the sole defense of the action
at its own expense.  PositiveID shall consult with VeriTeQ in such action, and
VeriTeQ shall have an opportunity to provide comment; however, final
decision-making authority shall vest in PositiveID.  VeriTeQ shall cooperate
fully with PositiveID in connection with any such action.


6.             Termination of Agreement


6.1           Term. This Agreement, unless terminated as provided herein, shall
remain in effect until the last patent or patent application in the Patent
Rights has expired or been abandoned.


6.2           Termination by VeriTeQ. VeriTeQ may terminate this Agreement as
follows:


 
(a)
If PositiveID sells any products or enters into any agreements outside of the
Field, pursuant to (c) below.

 

 
(b)
If it is judicially determined that PositiveID has infringed the intellectual
property rights of a third party by manufacturing, using, or selling Licensed
Products, pursuant to (c) below.     

 

 
(c)
If PositiveID defaults in the performance of any obligations under this
Agreement and the default has not been remedied within ninety (90) days after
the date of notice in writing of such default by VeriTeQ.

 
 
4

--------------------------------------------------------------------------------

 
 
6.3           Termination by PositiveID.  PositiveID may terminate this
Agreement as follows:


 
(a)
If VeriTeQ shall make an assignment for the benefit of creditors, or shall have
a petition in bankruptcy filed for or against it. Such termination shall be
effective immediately upon PositiveID giving written notice to VeriTeQ.



 
(b)
Except as provided in subparagraph (a) above, if VeriTeQ defaults in the
performance of any obligations under this Agreement and the default has not been
remedied within ninety (90) days after the date of notice in writing of such
default by PositiveID.



 
(c)
By giving ninety (90) days advance written notice of termination to VeriTeQ.



6.4           Survival of Sublicenses.  PositiveID shall provide, in all
sublicenses granted by it under this Agreement, that a sublicensee’s interest in
such sublicenses shall survive a termination of this Agreement.


6.5           Survival.   Sections 6, 7, 8, 9, and 10 shall survive the
termination of this Agreement.


7.             Warranty
 
7.1           VeriTeQ does not warrant the validity of the Patent Rights
licensed hereunder and makes no representations whatsoever with regard to the
scope of the licensed Patent Rights or that such Patent Rights may be exploited
by PositiveID or any sublicensee without infringing other patents.
 
7.2            VERITEQ EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS
WARRANTIES AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE PATENT RIGHTS OR INFORMATION SUPPLIED
BY VERITEQ, LICENSED METHODS OR LICENSED PRODUCTS CONTEMPLATED BY THIS
AGREEMENT.


8.             Indemnification


8.1           PositiveID shall indemnify, defend and hold harmless VeriTeQ and
its current or former directors, officers, and employees, and their respective
successors, heirs and assigns from and against any claims, based upon or arising
out of a breach of the terms of this Agreement by PositiveID.
 
 
5

--------------------------------------------------------------------------------

 


8.2           VeriTeQ shall indemnify, defend and hold harmless PositiveID and
its current or former directors, officers, and employees, and their respective
successors, heirs and assigns from and against any claims, based upon or arising
out of a breach of the terms of this Agreement by VeriTeQ.


8.3           IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC
LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER VERITEQ KNOWS
OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES. VERITEQ’S AGGREGATE LIABILITY
FOR ALL DAMAGES OF ANY KIND RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER
SHALL NOT EXCEED THE AMOUNT PAID BY POSITIVEID TO VERITEQ UNDER THIS
AGREEMENT.  The foregoing exclusions and limitations shall apply to all claims
and actions of any kind, whether based on contract, tort (including, but not
limited to, negligence), or any other grounds.


9.              Use of Names and Product Labeling. PositiveID shall not use
VeriTeQ’s name or insignia, or any adaptation of them, or the name of any of
VeriTeQ’s employees in any advertising, promotional or sales literature,
including without limitation, press releases, without the prior written consent
of VeriTeQ.


10.            Miscellaneous


10.1          Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the Parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the Parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the Parties hereto
without the prior written consent of the other Party, of which consent shall not
be unreasonably withheld.


10.2          Covenants.


(a) PositiveID shall comply with all applicable laws and regulations.  In
particular, it is understood and acknowledged that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of
Commerce.  These laws and regulations among other things, prohibit or require a
license for the export of certain types of technical data to certain specified
countries. PositiveID hereby agrees and gives written assurance that it will
comply with all United States laws and regulations controlling the export of
commodities and technical data, that it will be solely responsible for any
violation of such by PositiveID, and that it will defend and hold VeriTeQ
harmless in the event of any legal action of any nature occasioned by such
violation.  PositiveID shall, in each sublicense, include terms that provide
that sublicense shall comply with all such laws and regulations, shall be solely
responsible for any violation of same by sublicensee, and shall defend and hold
VeriTeQ harmless in the event of any legal action of any nature occasioned by
such violation.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) PositiveID and any sublicensee(s) shall obtain all regulatory approvals
required for the manufacture and sale of Licensed Products.
 
(c) PositiveID and any sublicensee(s) shall utilize appropriate patent and/or
trademark marking on Licensed Products.
 
(d) PositiveID shall register or record this Agreement as is required by law or
regulation in any country where the License is in effect.
 
10.3           Governing Law; Jurisdiction and Venue.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida
applicable to contracts executed in and to be performed in that state.  The
Parties acknowledge that all of the negotiations, anticipated performance and
execution of this Agreement occurred or shall occur in the State of Florida, and
that, therefore, without limiting the jurisdiction or venue of any other federal
or state courts, each of the Parties irrevocably and unconditionally (a) agrees
that any suit, action or legal proceeding arising out of or relating to this
Agreement may be brought in the state or federal courts of record of the State
of Florida in Palm Beach County; (b) consents to the jurisdiction of each such
court in any suit, action or proceeding; (c) waives any objection which it may
have to the laying of venue of any such suit, action or proceeding in any of
such courts; and (d) agrees that service of any court paper may be effected on
such Party by mail, as provided in this Agreement, or in such other manner as
may be provided under applicable laws or court rules in said state.


10.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
this Agreement via facsimile or portable document format shall be effective as
delivery of a manually executed counterpart of this Agreement.


10.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


10.6           Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by facsimile (upon customary
confirmation of receipt), or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, to the following addresses:


If to VeriTeQ:


Scott R. Silverman
Chief Executive Officer
VeriTeQ Acquisition Corporation
1690 South Congress Avenue
Suite 200
Delray Beach, FL 33445
Facsimile: (561) 805-8001


If to PositiveID:


William J. Caragol
Chief Executive Officer
PositiveID Corporation
1690 South Congress Avenue
Suite 200
Delray Beach, FL 33445
Facsimile: (561) 805-8001
 
 
10.7           Fees and Expenses.  Each Party shall pay all of its own fees and
expenses of experts, consultants and the like and other expenses incurred in
connection with performing due diligence with respect to this Agreement, the
documents referred to herein and the transactions contemplated hereby.


10.8           Attorney’s Fees.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement,
the prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.


10.9           Amendments and Waivers.  Any term of this Agreement may be
amended or waived only with the written consent of VeriTeQ and PositiveID.  Any
amendment or waiver effected in accordance with this section shall be binding
upon VeriTeQ and PositiveID and each sublicensee.


10.10         Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the Parties agree to renegotiate
such provision in good faith.  In the event that the Parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
 
 
8

--------------------------------------------------------------------------------

 


10.11         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
breach or default under this Agreement, or any waiver on the part of any Party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
Party, shall be cumulative and not alternative.


10.12          Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the Parties pertaining to the
subject matter, and any and all other written or oral agreements relating to the
subject matter existing between the Parties are expressly canceled.


10.13         Confidentiality.  VeriTeQ and PositiveID each agree that, except
with the prior written permission of the other Party, it shall at all times hold
in confidence and trust and not use or disclose the terms of this
Agreement.  Notwithstanding the foregoing, VeriTeQ or PositiveID each may
disclose the terms of this Agreement: (a) as required by any court or other
governmental body, provided that VeriTeQ or PositiveID provides the other Party
with prompt notice of such court order or requirement to enable the other Party
to seek a protective order or otherwise to prevent or restrict such disclosure;
(b) to legal counsel or the financial advisor of VeriTeQ or PositiveID; (c) in
connection with the enforcement of this Agreement or rights under this
Agreement; or (d) to comply with applicable law.  The provisions of this section
shall survive the termination of this Agreement.


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
 
VERITEQ ACQUISITION CORPORATION
By:   /s/ Scott Silverman                            
Name:  Scott Silverman                              
Title:    Chief Executive Officer                 
 
     
 
POSITIVEID CORPORATION
 
By: /s/ William J. Caragol                          
Name:   William J. Caragol                         
Title:    Chief Executive Officer                  
 



 
10

--------------------------------------------------------------------------------

 
Appendix A
Patents and Patent Applications


U.S. Patents






Patent #
Title
7,125,382
“Embedded Bio-Sensor System”
7,297,112
“Embedded Bio-Sensor System”
2008/0033273
“Embedded Bio-Sensor System”
7,241,266
“Transponder for Embedded Bio-Sensor using Body Energy as a Power Source”



U.S. Patent Application No.


“Wireless Molecular Sensor System and Process” (Application Number 20110282175)

 
11